                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION

IN RE:         JOHN PERRY HODGES, JR.                       CASE NO.: 17-80246
                                                            CHAPTER 13

                MOTION TO SUSPEND CHAPTER 13 PLAN PAYMENTS

       NOW INTO COURT, through the undersigned counsel, comes JOHN PERRY HODGES,

JR. (hereinafter referred to as “Debtor”), who respectfully moves this Court as follows:

                                        JURISDICTION

                                                1.

       This Court has jurisdiction over the matters presented herein, which are core in nature,

pursuant to 28 U.S.C. §157(b)(2)(A), 28 U.S.C. §157(b)(2)(L), 28 U.S.C. §1334, 11 U.S.C. §1325,

and 11 U.S.C. §1329.

                                        BACKGROUND

                                                2.

       On March 10, 2017, Debtor filed a voluntary petition for relief under Title 11, Chapter 13

of the Bankruptcy Code.

                                                3.

       On April 8, 2020, this Court confirmed Debtor’s plan of reorganization in an Order of

Confirmation of Post-Confirmation Modification of Chapter 13 Plan.1 Under the terms of the

modified plan, Debtor was required to make total payments of $151,205 in the first thirty-six (36)

months, then was scheduled to pay $3,550 per month for three (3) months, then was scheduled to




       1
               ECF No. 122, Order of Confirmation of Post-Confirmation Modification of
               Chapter 13 Plan.




  17-80246 - #133 File 08/25/20 Enter 08/25/20 15:16:59 Main Document Pg 1 of 3
pay $5,400 per month for twenty-one (21) months, for a total of sixty (60) months.2

                                                 4.

       On August 12, 2020, Debtor filed an Amended Chapter 13 Plan After Confirmation. Under

the terms of the proposed modified plan, Debtor was required to make total payments of $161,855

in the first forty-one (41) months, then is scheduled to make payments of $2,715 per month for

nineteen (19) months, for a total of sixty (60) months.3

                                      RELIEF REQUESTED

                                                 5.

       The proposed modified plan provides a total plan payment through August 2020 or month

forty-one (41) of the Chapter 13 plan. According to the Chapter 13 Trustee website, this will allow

the Debtor four (4) months (May, 2017, August 2017, July 2020 and August 2020) of non-payment.4

                                                 6.

       Debtor originally filed this case jointly with his spouse. His spouse was taking care of the

payment when the case was filed and Debtor does not know why the payments were not paid in May

or August 2017. The January 2020 payment was paid on December 30, 2019. Debtor has been

unemployed since December 2019. He has been supplementing his monthly income with his 401(k)

to pay his monthly living expenses. Debtor no longer has any 401(k) funds and stopped receiving

the additional Federal unemployment. Therefore, he was not able to pay the July nor August 2020

Chapter 13 Plan payments. Debtor is in the process of looking for another job and believes that he

will find gainful employment soon and will be able to begin paying the monthly payments.



       2
         ECF No. 117, Amended Chapter 13 Plan Before Confirmation, p. 2.
       3
         ECF No. 131, Amended Chapter 13 Plan After Confirmation, p. 2.
       4
         Exhibit “1”, Debtor’s Payment Schedules.




  17-80246 - #133 File 08/25/20 Enter 08/25/20 15:16:59 Main Document Pg 2 of 3
                                                 7.

       Debtor has incurred additional attorney fees in the amount of $150.00 in connection of the

preparation, filing, noticing and attending the hearing on this motion.

       WHEREFORE, JOHN PERRY HODGES, JR., prays that after notice, the expiration of

all legal delays, and hearing, that Debtor be allowed to suspend payments for four (4) months as

proposed in the modified plan ECF No. 131.

       Respectfully submitted this 25th day of August, 2020.


                                              McBride Law Firm


                                               /s/Rebecca A. McBride
                                              By: Thomas C. McBride, (#09210)
                                                  Rebecca A. McBride (#38564)
                                                  rebecca@tommcbridelaw.com
                                                  Thomas C. McBride, LLC
                                                  McBride Law Firm
                                                  301 Jackson Street, Suite 101
                                                  Alexandria, LA 71301
                                                  Telephone (318) 445-8800
                                                  Facsimile (318) 445-8066




  17-80246 - #133 File 08/25/20 Enter 08/25/20 15:16:59 Main Document Pg 3 of 3
